United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mesa, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2112
Issued: January 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2007 appellant filed a timely appeal of the July 12, 2007 merit decision of
the Office of Workers’ Compensation Programs which found that he received an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$61,528.74; and (2) whether he was at fault in accepting the overpayment and, therefore, not
entitled to a waiver of recovery.
FACTUAL HISTORY
Appellant, a 51-year-old mail carrier, has an accepted occupational disease claim for
thoracic strain and aggravation of cervical radiculopathy at C5-6 and C6-7.1 On August 28, 2002
1

Appellant’s injury occurred on or about March 13, 2000.
April 25, 2001.

He underwent a cervical discectomy on

appellant received a schedule award for 20 percent impairment of each upper extremity. The
award totaled 124.8 weeks compensation covering the period May 2, 2002 through
September 21, 2004.
By letter dated September 7, 2002, appellant requested that the Office disburse the
balance of his schedule award in a lump-sum payment.2 The Office responded on September 26,
2002 advising him that the lump-sum payment would be $58,652.39, based on a commutation
date of November 3, 2002.
On October 8, 2002 appellant signed a formal agreement accepting a lump-sum payment
of $58,652.39, for the remaining schedule award period of November 3, 2002 to
September 21, 2004. In paragraph two of the agreement, he acknowledged that the lump-sum
payment represented full and final settlement of the schedule award for the above-designated
period and that “no further monetary compensation benefits [would] be extended … for the
duration of the schedule award.” A check in the amount of $58,652.39 was disbursed on
November 15, 1992.
Appellant wrote the Office on June 24, 2003 advising that he was currently receiving
additional monthly benefits of $2,500.00 under case number 13-1212733. He also noted that he
had written the Office in January and May 2003 regarding the payments but not did receive an
answer. Appellant wanted to know how long he would continue to receive the additional
benefits.
On August 30, 2005 the Office advised appellant of its preliminary determination that he
received an overpayment of benefits in the amount of $61,528.74. The Office explained that
appellant received a lump-sum payment on his August 28, 2002 schedule award as well as
regular monthly payments for the same schedule award. The Office also informed appellant that
he was considered to be at fault in accepting the overpayment.
On September 20, 2005 appellant responded to the Office’s preliminary finding. He did
not question the amount of the overpayment, but took issue with the Office’s finding of fault.
Appellant indicated that he had waited several months before cashing the checks. In the interim,
he explained that he had written the Office on three occasions in 2003 regarding the additional
payments, but the Office did not respond. Absent an explanation, appellant assumed the Office
had previously erred in calculating the percentage of his permanent impairment and the checks
he received represented additional compensation owed. He submitted an overpayment recovery
questionnaire, various financial records and copies of several benefit statements regarding the
schedule award payments he received.
Appellant also submitted a copy of a May 23, 2003 letter to the Office inquiring about the
monthly payments of $2,500.00. He explained that he had received a lump-sum payment in
November 2002 and since then he had also been receiving monthly payments. Appellant
indicated that he had not received any correspondence from the Office explaining the payments,
and he wanted to know how much longer he would continue to receive the additional payments.
2

The Office disbursed payments on August 23 and September 7, 2002, totaling $11,249.35, for the period May 2
to September 7, 2002.

2

On July 12, 2007 the Office issued a final decision finding that appellant was overpaid
$61,528.74 and was at fault in accepting this overpayment.
LEGAL PRECEDENT -- ISSUE 1
A schedule award recipient may request that the Office disburse his award in a single,
lump-sum payment in lieu of regular, recurring payments every 28 days.3 It is, therefore,
axiomatic that once an employee elects and receives a lump-sum payment on his schedule award,
the employee is no longer entitled to receive regular, recurring payments for the same schedule
award period.
ANALYSIS -- ISSUE 1
Appellant does not challenge the fact of the overpayment or the amount. In his May and
June 2003 letters to the Office, appellant acknowledged that he continued to receive monthly
payments of approximately $2,500.00, after the Office’s November 2002 lump-sum payment of
$58,652.39. Appellant also submitted copies of benefit statements he received with the
erroneous schedule award payments, beginning with a November 30, 2002 payment of
$2,441.72. This payment covered the period November 3 to 30, 2002, but just two weeks earlier
the Office had paid appellant $58,652.39, for the period beginning November 3, 2002 and
extending through September 21, 2004. The latest benefit statement appellant provided was for a
schedule award payment dated September 24, 2004. Thus, his own records substantiate the
Office’s finding that he received erroneous schedule award payments for approximately two
years after accepting a lump-sum payment in full settlement of his August 28, 2002 schedule
award. Accordingly, the Board affirms the Office’s finding that appellant received an
overpayment of benefits in the amount of $61,528.74.
LEGAL PRECEDENT -- ISSUE 2
An overpayment must be recovered unless “incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of the
[Federal Employees’ Compensation] Act or would be against equity and good conscience.”4 An
individual who is found at fault in either accepting or creating an overpayment is not eligible for
a waiver of recovery of overpayment.5 Benefits recipient will be found at fault if the individual
accepted a payment which he knew or should have known to be incorrect.6 Each recipient is
responsible for taking all reasonable measures to ensure that payments he receives from the
Office are proper.7

3

20 C.F.R. § 10.422(b) (2007).

4

5 U.S.C. § 8129(b) (2000).

5

20 C.F.R. § 10.433(a).

6

20 C.F.R. § 10.433(a)(3).

7

20 C.F.R. § 10.433(a).

3

ANALYSIS -- ISSUE 2
Appellant is at fault with respect to the $61,528.74 overpayment because he accepted
payments which he knew or should have known to be incorrect. The agreement he signed on
October 8, 2002 clearly indicated that the lump-sum payment of $58,652.39 for the period
November 3, 2002 to September 21, 2004 represented “full and final settlement” of the
August 28, 2002 schedule award. The agreement also stated that “no further monetary
compensation benefits [would] be extended … for the duration of the schedule award.” Despite
the unambiguous language of the settlement agreement, appellant accepted additional schedule
award payments for almost two years after receiving a lump-sum payment for the same schedule
award.
The May and June 2003 letters appellant sent to the Office lend further support to the
Office’s finding that he accepted payments which he knew or should have known to be incorrect.
He suspected something was amiss when he continued to receive schedule award payments
every four weeks beginning November 30, 2002. Appellant wrote the Office on at least two
occasions regarding the questionable payments. Had the Office timely responded, the issue
likely could have been resolved before the amount of the overpayment swelled to in excess of
$60,000.00. The fact that the Office did not immediately respond to appellant’s inquiries does
not make the additional schedule award payments he received any less suspect.
While the Office may be in large part responsible for creating the overpayment, this does
not excuse appellant from accepting payments he knew or should have known to be incorrect.8
The record establishes that appellant accepted schedule award payments he knew or should have
known to be incorrect.9 Therefore, the Board finds that he was at fault with respect to the
$61,528.74 overpayment. Because appellant is at fault, he is not entitled to a waiver of recovery
of the overpayment.
CONCLUSION
Appellant received an overpayment in the amount of $61,528.74 and was at fault in
accepting the overpayment.

8

William McCarty, 54 ECAB 525 (2003).

9

20 C.F.R. § 10.433(a)(3).

4

ORDER
IT IS HEREBY ORDERED THAT the July 12, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

